OPINION — AG — **** CONSTITUTIONALITY OF FINANCIAL RESPONSIBILITY ACT **** THE OKLAHOMA FINANCIAL RESPONSIBILITY ACT IS NOT UNCONSTITUTIONAL UNDER THE BELL DECISION. THIS ACT IS BASED ON FAULT AND WAS CREATED FOR THE PURPOSE OF PROVIDING SECURITY FROM WHICH A JUDGEMENT MIGHT BE SATISFIED IN THE EVENT ONE IS OBTAINED AGAINST THE UNINSURED MOTORIST BY A PERSON SUSTAINING DAMAGES AS THE RESULT OF AN ACCIDENT. HOWEVER, PROCEDURAL DUE PROCESS, AS SET FORTH IN THE BELL DECISION, REQUIRES THAT THERE MUST BE PROVIDED A FORUM FOR A DETERMINATION OF WHETHER THERE IS UNREASONABLE POSSIBILITY OF A JUDGEMENT BEING RENDERED AGAINST THE UNINSURED MOTORIST BEFORE THE SUSPENSION BECOMES EFFECTIVE. CITE: 47 O.S. 1970 Supp. 7-201 [47-7-201], 47 O.S. 1961 7-302 [47-7-302], (PAUL C. DUNCAN)